Indicted for statutory arson (R. S. 1930, Chapter 130, Sections 1 and 3 as amended, and R. S. 1930, Chapter 138, Section 24), Baron was convicted on all four counts in the indictment, but Hickson only on the counts based on said Sections 1 and 3, the Court instructing the jury that there was not sufficient evidence to justify a verdict of guilty against him on the two counts based on said Section 24, charging in effect wilful burning of property with intent to defraud the insurer.
The property to which it was claimed these respondents set fire was a restaurant and beer parlor known as the “Silver Dollar Grill’’ situated on Exchange Street in Bangor and “operated” by Baron.
Upon conviction, the respondents filed a motion for a new trial, which was denied by the presiding Justice, from whose ruling the respondents appealed.
No questions of law are presented.
John T. Quinn, County Attorney, for the State.
Randolph A. Weatherbee, for respondent, Harold Baron.
Arthur L. Thayer, for respondent, Wilfred Hickson.
The defense was based largely upon the testimony of the respondents themselves, which apparently the jury did not accept as true, taking into consideration, no doubt, inconsistencies in it and several former convictions of both respondents in the Federal and State courts.
The jury could have found that on the floors of the restaurant, the toilets, and the back room there were in different places paper and rags saturated with oil, and that under some of the paper and rags there was on the flooring a heavy coating of oil as if “poured on”; that also there was a can that had contained considerable gasoline; that there were two distinct fires, one in the restaurant and the other in one of the toilets; that the respondents were together the greater part of the evening and left the restaurant at midnight when they took a waitress to her home; that they immediately returned to and were alone in the restaurant at the time of the fire with the door locked; that upon returning, they parked Baron’s automobile on another street some distance from the restaurant instead of in front of it; that they fled from the fire (both running) to Baron’s home, leaving the car where it had been parked; that they did not ring in the fire alarm close by; that as to Baron, his motive, not necessary of proof, was to collect insurance money; and that it was a rainy night with few people about and business in general had been poor.
Offered explanation as to these facts the jury could not have credited. In the absence of bias or prejudice, not here appearing, credibility was for that tribunal.
A careful examination of all of the evidence does not warrant this Court in holding that the jury manifestly erred in finding both respondents guilty beyond a reasonable doubt. Appeal dismissed.
Judgment for the State.